In an action on a promissory note, defendant Morrison appeals (1) from an order of the Supreme Court, Rockland County, entered November 14, 1973, which denied his motion to set aside the alleged service of a summons, (2) as limited by his brief, from so much of a further order of the same court, entered January 22,1974, as, upon reargument, adhered to the original decision and (3) from a default judgment entered October 26, 1973. Appeal from judgment dismissed, without costs. No appeal lies from a default judgment and, in any event, the judgment is not set forth in the record on appeal. Appeal from order entered November 14,1973, dismissed as academic, without costs. That order was superseded by the order entered January 22, 1974, which granted reargument. Order entered January 22, 1974 reversed insofar as appealed from, without costs, and appellant’s motions are granted to the extent of directing that a hearing be held at Special Term in accordance herewith. Appellant’s motion papers raised an issue of fact as to whether he was ever properly served with the summons. Accordingly, a hearing on this question should have been held. Martuseello, Acting P. J., Latham, Cohalan, Brennan and Benjamin, JJ., concur.